Judgment unanimously reversed on the law without costs and matter remitted to Supreme Court, Oswego County, for further proceedings, in accordance with the following memorandum: Upon completion of cross-examination of plaintiff, who was the sole witness, the court recessed and conferred with counsel in Chambers. Following that conference, the court rendered a bench decision granting a divorce to plaintiff, distributing the property of the parties, and directing that findings and a proposed decree be submitted to the court. No written agreement was placed in evidence, no stipulation was made a part of the record, and the court failed to dispose of the counterclaim. Because defendant was not afforded the opportunity to testify or to present evidence in support of her counterclaim, she was denied a fair trial. Accordingly, we remit this matter for a new trial. (Appeal from judgment of Supreme Court, Oswego County, O’Donnell, J.—divorce.) Present—Denman, J. P., Boomer, Pine, Balio and Davis, JJ.